Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 15,19,21,23,24,28-30  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bassali (US 2013/0214919).
Bassali discloses a system for checking a rear seat belt status in a vehicle comprising ambient light source  227,200,228,221,235,232,238 (Figs. 4-7) arranged in passenger cabin, processor 104 configured to check if a rear seat is occupied, check if an occupied rear seat is unbuckled, and outputting a warning in response (pars. 48,49), except for specifically stating that electronic control device processes sensed data to provide alert.  However, since Basssali teaches that processor 104 processes sensed seat and seatbelt data to determine if alert should be generated, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have such functions performed by an electronic control device, since the processor essentially provides output to control the alarm indication 227 and provides the same functions as an electronic control device, applicant citing no criticality for use of an electronic control device versus an equivalent processor.

Regarding claim 21, Bassali teaches use of indicator 235 visible to driver, it being well-known in the seat belt usage art to display passenger seat belt usage to a driver.
Regarding claims 23-24, Bassali discloses use of blinking warning light for seatbelt usage issues at a particular rate (par. 68).
Regarding claim 28, Bassali discloses seat occupancy detection sensor (par. 48).
Regarding claim 29, Bassali teaches use of seat belt usage indication system in a vehicle (par. 65).
Claim 30 is rejected for the same reasons as set forth above with regard to claim 15.

2.	Claim s 16,17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bassali in view of Ota et al. (US 2004/0178901).
Bassali discloses a vehicle seat belt usage indicator system as set forth above with regard to claim 15, except for specifically stating that system is active when vehicle is driving.
Ota teaches desirability of activating a vehicle seat belt usage alarm system when a vehicle is driving (par. 89).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to activate seat belt usage system when driving as suggested by Ota in conjunction with a seat belt usage indication system as disclosed by Bassali, in order to avoid false alarms when a vehicle was not moving and passengers could safely move inside the vehicle.
Regarding claim 17, Ota teaches that vehicle is moving above a minimum speed (par. 89).

3.	Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bassali  in view of Rubel (US 2005/0156726).

Rubel discloses providing indication of passenger occupying seat based on minimum weight amount sensed (abstract, par. 60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use weight sensor for detecting seat occupancy as suggested by Rubel in conjunction with a seat belt usage indication system as disclosed by Bassali, in order to provide accurate detection of a person on a seat so as to avoid false alerts when less than minimum weight was sensed, such as by activation of a pet.

4.	Claims 20,22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bassali in view of Shiozawa (US 2018/0208153) .
Bassali discloses a seat belt usage indication system as set forth above with regard to claim 15, except for specifically stating that indicator is located at rear door trim location.
Shiozawa teaches location of seat belt usage indicator at rear passenger compartment ceiling location (par. 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to place indicator in rear passenger compartment as suggested by Shiozawa in conjunction with a seat belt usage indicator system as disclosed by Bassali, in order that usage indication could have been visible to persons inside and outside the vehicle.
Regarding claim 22, Shiozawa teaches that indicator 8 in rear of vehicle is visible to driver (Fig. 1, par. 46).

25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bassali in view of Yukumatsu et al. (US 2012/0194377).
Bassali teaches desirability of including a seat belt usage indicator in a vehicle as set forth above with regard to claim 15.  It is further noted that door opening indicator lights are essentially universal in all vehicles, a dome light illuminating when a door is open.
Yukumatsu further teaches desirability of including in a vehicle safety system blind spot and rear cross traffic alert units (par. 139).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include blind spot alert and rear traffic alert as suggested by Yukumatsu in conjunction with a vehicle with seat belt usage indication as disclosed by Bassali, in order to provide more comprehensive protection for a vehicle and its occupants by allowing a vehicle to avoid collisions and to ensure that occupants had their safety belts buckled.

6.	Claims 26,27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

7.	Regarding remarks filed with the response on 3-18-21, on page 8 it is stated that light 227 is not an ambient light source as intended by applicant, since it only alerts a passenger in the rear of the vehicle.  However, the specification and claims provide no definitive description of what an “ambient” light has to be, and light 227  of Bassali satisfies the current claim limitation of “ambient light”.  It is noted that claim 1 does not have any requirement that ambient light is visible to all vehicle passengers.  However, even if such was an actual claim limitation,  Bassili does provide teaching for such 
On page 10 it is stated that claimed invention uses light sources that are commonly installed on vehicles, but this argument is moot since claims do not specifically state that common vehicle lights are used.

8.	Claim 31 is allowed.

9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

10.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT SWARTHOUT whose telephone number is (571)272-2979.  The examiner can normally be reached on M-Th from 6 am to 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph Feild, can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

 For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BRENT SWARTHOUT/               Primary Examiner, Art Unit 2689